EXHIBIT 10.19

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXHIBIT 1(S)

ASSET PURCHASE AND SALE AGREEMENT

by and between

[PIONEER HI-BRED INTERNATIONAL, INC.]

1

and

[S&W SEED COMPANY]

2



Dated: [___________]

 

 

 

_____________________
1 Note: To be confirmed at time of execution.
2 Note: To be confirmed at time of execution.

--------------------------------------------------------------------------------

TABLE OF CONTENTS

[NTD: TABLE OF CONTENTS TO BE UPDATED]

 

ARTICLE 1   DEFINITIONS               ARTICLE 2   SALE OF PURCHASED ASSETS;
LIABILITIES; PURCHASE PRICE; CLOSING               2.1   PURCHASED ASSETS;
LIABILITIES     2.2   PURCHASE PRICE     2.3   CLOSING     2.4   BUYER'S
DELIVERIES     2.5   SELLER'S DELIVERIES               ARTICLE 3  
REPRESENTATIONS AND WARRANTIES OF SELLER               3.1   ORGANIZATION;
AUTHORITY; NO CONFLICT; CONSENTS     3.2   TITLE     3.3   BROKERS OR FINDERS  
  3.4   LITIGATION; COMPLIANCE WITH LEGAL REQUIREMENTS     3.5   TRANSFERRED
CONTRACTS     3.6   TRANSFERRED GERMPLASM               ARTICLE 4  
REPRESENTATIONS AND WARRANTIES OF BUYER               4.1   ORGANIZATION;
AUTHORITY; NO CONFLICT; CONSENTS     4.2   PAYMENTS OF BUYER     4.3   BROKERS
OR FINDERS     4.4   LITIGATION; COMPLIANCE WITH LEGAL REQUIREMENTS     4.5  
INSPECTIONS; NO OTHER REPRESENTATIONS               ARTICLE 5   COVENANTS      
        5.1   ACCESS AND INVESTIGATION     5.2   CONFIDENTIALITY     5.3  
PUBLICITY     5.4   TRANSFER TAXES; PRO-RATIONS     5.5   CERTAIN DOCUMENTS    
5.6   NON-ASSIGNABLE ASSETS     5.7   DELIVERY OF CERTAIN PURCHASED ASSETS      
        ARTICLE 6   INDEMNIFICATION; REMEDIES               6.1  
INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER     6.2   INDEMNIFICATION AND
PAYMENT OF DAMAGES BY BUYER     6.3   SURVIVAL; TIME LIMITATIONS     6.4  
LIMITATIONS ON DAMAGES     6.5   PROCEDURE FOR INDEMNIFICATION-THIRD-PARTY
CLAIMS     6.6   PROCEDURE FOR INDEMNIFICATION-OTHER CLAIMS     6.7   NET
RECOVERY; MITIGATION; TREATMENT; ETC              

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)

 

ARTICLE 7   GENERAL PROVISIONS               7.1   EXPENSES     7.2   NOTICES  
  7.3   DISPUTE RESOLUTION; GOVERNING LAW; JURISDICTION     7.4   EQUITABLE
RELIEF     7.5   NO IMPLIED WAIVERS; NO JURY TRIAL     7.6   ENTIRE AGREEMENT
AND MODIFICATION     7.7   ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS  
  7.8   SEVERABILITY     7.9   SECTION HEADINGS; CONSTRUCTION     7.1   TIME OF
THE ESSENCE     7.11   FURTHER ASSURANCES     7.12   PERFORMANCE BY AFFILIATES;
BULK SALES LAWS     7.13   COUNTERPARTS    

 

 

 

--------------------------------------------------------------------------------

ASSET PURCHASE AND SALE AGREEMENT

This Asset Purchase and Sale Agreement is made this [________] day of
[________], 201[ ] by and between [Pioneer Hi-Bred International, Inc.], an Iowa
corporation ("Seller"), and [S&W Seed Company, a Nevada corporation] ("Buyer").

RECITALS

WHEREAS,

Buyer and/or its Affiliates desire to purchase from Seller and/or its
Affiliates, the Purchased Assets, for the consideration and on the terms set
forth in this Agreement; and



WHEREAS,

Seller and/or its Affiliates desire to sell to Buyer and/or its Affiliates, the
Purchased Assets, for the consideration and on the terms set forth in this
Agreement.



NOW THEREFORE,

for and in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, Buyer and
Seller hereby agree as follows:



ARTICLE 1. DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings
specified or referred to in this Article 1:

"Affiliate"

- means, with respect to any Person, (a) any other Person directly or indirectly
controlling, controlled by or under common control with such first Person, (b)
any officer, director, general partner, member or trustee of such Person or (c)
any Person who is an officer, director, general partner, member or trustee of
any Person described in clause (a) or (b) of this sentence. For purposes of this
definition, the terms "control," "controlling," "controlled by" or "under common
control with" shall mean the possession, direct or indirect, of the power to
control the management of a Person, whether through the ownership of voting
securities, by contract or otherwise. For the avoidance of doubt, an entity
shall not be deemed an Affiliate of a Person if the Person does not control such
entity, irrespective of whether the Person owns fifty percent (50%) or more of
such entity's shares of capital stock, limited liability company interests or
other equity interests.



"Agreement"

- means this Asset Purchase and Sale Agreement, including all Exhibits, Seller's
Disclosure Schedules, Buyer's Disclosure Schedules and Schedules hereto, as
amended, modified or supplemented from time to time in accordance with its
terms.



"Assignment and Assumption Agreement"

- means the Assignment and Assumption Agreement in the form attached hereto as
Exhibit 1(A) to be entered into at the Closing by Seller and Buyer.



"Assumed Liabilities"

- is defined in Section 2.1(c).



--------------------------------------------------------------------------------

"Basket"

- is defined in Section 6.4(a).

"Breach"

- a "Breach" of a representation, warranty, covenant, obligation, or other
provision of this Agreement shall be deemed to have occurred if there is or has
been a breach of, inaccuracy in, or failure to perform or comply with, such
representation, warranty, covenant, obligation or other provision of this
Agreement.



"Business Day"

- means any day other than (a) a Saturday or a Sunday or (b) a day on which
commercial banks located in the State of Delaware are authorized or required by
Legal Requirements to be closed for business.



"Buyer"

- is defined in the preamble.



"Buyer Indemnified Persons"

- is defined in Section 6.1.



"Buyer's Disclosure Schedules"

- means the disclosure schedules of Buyer attached hereto and made a part
hereof.



"Closing"

- is defined in Section 2.3.



"Closing Date"

- is defined in Section 2.3.



"Code"

- means the Internal Revenue Code of 1986, as amended from time to time.



"Confidential Information"

- is defined in Section 5.2(a).



"Confidentiality Agreement"

- means that certain Confidentiality Agreement dated as of May 6, 2014, between
Buyer and Seller (as thereafter amended from time to time).



"Consent"

- means any approval, consent, ratification, waiver or other authorization,
including the expiration of any required waiting period pursuant to any merger
control or competition law.



"Contemplated Transactions"

- means all of the transactions contemplated by this Agreement and the other
Transaction Documents.



"CPR"

- is defined in Section 7.3(b).



"Damages"

- is defined in Section 6.1.



"Distribution Agreement"

- means the Distribution Agreement, dated as of December 31, 2014, by and
between Seller and Buyer.



"Encumbrance"

- means any lien, pledge, security interest, right of first refusal or other
like restriction.



"Excluded Assets"

- is defined in Section 2.1(b).



2

--------------------------------------------------------------------------------

"Excluded Liabilities"

- is defined in Section 2.1(d).

"Governmental Body"

- means any federal, state, local, municipal, foreign, tribal or other
governmental body entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority.





"Indemnified Person"

- means a Buyer Indemnified Person or a Seller Indemnified Person, as the case
may be.



"Indemnifying Person"

- is defined in Section 6.5(a).



"Know-How"

- means unpatented inventions, trade secrets, technical information or formulae.



"Knowledge"

- an individual shall be deemed to have "Knowledge" of a particular fact or
other matter only if such individual is actually aware of such fact or other
matter.



"Legal Requirement"

- means any applicable law, statute, treaty, directive, rule, code, ordinance,
regulation, Order, enforcement action, decree or enforceable judicial or
administrative interpretation thereof of any applicable Governmental Body.



"Liabilities"

- means any liabilities, obligations, warranty, expenses, claims, Taxes or
assessments, losses, fines, penalties, surcharges or damages (including, without
limitation, diminution of value) of or by any Person.



"Material Adverse Effect"

- means any change, effect, event, result, occurrence, condition or fact (for
purposes of this definition, each, an "event") that is, or could reasonably be
expected to be, materially adverse to the Purchased Assets, taken as a whole,
except any event (a) resulting from general economic, regulatory or political
conditions or from terrorist acts, declared or undeclared war or other
hostilities (so long as the Purchased Assets are not affected thereby in a
materially disproportionate manner), (b) that affects the general industry in
which the Purchased Assets are owned or used (so long as the Purchased Assets
are not affected thereby in a materially disproportionate manner) or (c) related
to the announcement of the Contemplated Transactions. Notwithstanding anything
contained herein to the contrary, no action taken by Seller or Buyer (or any of
their respective Affiliates) expressly required or contemplated by this
Agreement or the other Transaction Documents shall be deemed to have a Material
Adverse Effect.



"Order"

- means any award, decision, injunction, judgment, order, ruling, decree,
subpoena or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Body.



"Permitted Encumbrance"

- means (a) any Encumbrance for Taxes accrued but not yet due or for Taxes the
validity of which are being contested in good faith by appropriate proceedings,
(b) any statutory carriers', warehousemen's, workmen's or mechanics' lien or
other like Encumbrance that is not yet delinquent or is being contested in good
faith by appropriate Proceedings, (c) any Encumbrance for routine maintenance
fees and payments on any Transferred Patents that are not yet delinquent,
including, without limitation, fees due to

3

--------------------------------------------------------------------------------



Governmental Bodies for maintenance of such patents, and/or (d) any Encumbrance
or other matter described in Schedule 3.2 of Seller's Disclosure Schedules.

"Person"

- means any individual, corporation, general or limited partnership, limited
liability company, joint venture, estate, trust, association, organization,
labor union or other entity or Governmental Body.



"Production Agreement"

- means the Contract Alfalfa Production Services Agreement, dated as of December
31, 2014, by and between Seller and Buyer.



"Proceeding"

- means any action, arbitration, hearing, litigation or suit (whether civil,
criminal or administrative) commenced, brought, conducted or heard by or before
any Governmental Body or arbitral or other administrative body (including any
action in respect of the payment or non-payment of Taxes).



"Products"

- means, collectively, the products listed on Exhibit 1(B).



"Purchase Price"

- means Seven Million United States Dollars ($7,000,000).



"Purchased Assets"

- is defined in Section 2.1(a).



"Seller"

- is defined in the preamble.



"Seller Indemnified Persons"

- is defined in Section 6.2.



"Seller's Disclosure Schedules"

- means the disclosure schedules of Seller attached hereto and made a part
hereof.



"Seller's Knowledge"

- means the Knowledge of the following individuals: (a) [**]3; (b) [**]4;
(c) [**]5; (d) [**]6; and (e) solely with respect to tax-related matters
(including Section 3.12), [**]7. [NTD: To be updated prior to signing to reflect
any changes in personnel.]



"Taxes"

- means any net income, alternative or add-on minimum tax, gross income, gross
receipts, sales, uses, ad valorem, franchise, capital, paid-up capital, profits,
greenmail, license, withholding, payroll, employment, excise, severance, stamp,
occupation, premium, property, environmental or windfall profit tax, custom,
duty or other tax, governmental fee or other like assessment or charge of any
kind whatsoever, together with any interest or any penalty, addition to tax or
additional amount imposed by any Governmental Body responsible for the
imposition of any such tax.



"Third-Party Claim"

- is defined in Section 6.5(a).



_____________________
3 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
4 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
5 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
6 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
7 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.

4

--------------------------------------------------------------------------------

"Threatened"

- an action or Proceeding shall be deemed to have been "Threatened" if any
demand or statement has been made in writing, or any written notice has been
given and received.

"Transaction Documents"

- means this Agreement, the Assignment and Assumption Agreement, and any other
documents or agreements executed and/or delivered in connection with the
Contemplated Transactions.



"Transferred Contracts"

- is defined in Section 2.1(a)(ii).



"Transferred Germplasm"

- is defined in Section 2.1(a)(iii).



"Transferred Records"

- is defined in Section 2.1(a)(i).



ARTICLE 2. SALE OF PURCHASED ASSETS; LIABILITIES; PURCHASE PRICE; CLOSING

2.1   PURCHASED ASSETS; LIABILITIES

Purchased Assets. At the Closing, and upon the terms and subject to the
conditions of this Agreement and the other Transaction Documents, Seller shall,
and/or shall cause its applicable Affiliates to, sell and assign, transfer and
convey to Buyer and/or its applicable Affiliates, and Buyer shall, and/or shall
cause its applicable Affiliates to, purchase and accept from Seller and/or its
applicable Affiliates, free and clear of all Encumbrances (other than Permitted
Encumbrances) all of Seller's and/or its applicable Affiliates' right, title and
interest existing at the Closing (wherever located) in and to the following
assets, but excluding the Excluded Assets (collectively, the "Purchased
Assets"):

the records expressly identified and set forth on Exhibit 2.1(a)(i)
(collectively, the "Transferred Records");

subject to the receipt of all required consents of applicable third parties, the
contracts expressly identified and set forth on Exhibit 2.1(a)(ii)
(collectively, the "Transferred Contracts");

the germplasm expressly identified and set forth on Exhibit 2.1(a)(iii)
(collectively, the "Transferred Germplasm");

the inventories of parent and research alfalfa seed identified and set forth on
Exhibit 2.1(a)(iv); and

all goodwill to the extent related to the Purchased Assets.

Excluded Assets. Notwithstanding anything to the contrary contained herein, the
Purchased Assets shall not include any of the following (the "Excluded Assets"):

any cash, cash equivalents or accounts and notes receivable;

5

--------------------------------------------------------------------------------



any performance and other bonds, security and other deposits, advance or prepaid
payments, prepaid expenses, prepaid credits and deferred charges (including any
of the same arising from or relating to the sale of Products by Seller or any of
its Affiliates);

except as expressly identified as a Purchased Asset in Section 2.1(a), any
rights related to any intellectual property owned, licensed or used by Seller or
its Affiliates, including any Know-How, trademarks, patents or plant variety
protection certificates;

except as expressly identified as a Purchased Asset in Section 2.1(a), any
rights related to any germplasm owned, licensed or used by Seller or its
Affiliates;

any asset, right, title, interest or property unless such asset, right, title,
interest or property is expressly identified in Section 2.1(a) as a Purchased
Asset; or

any rights that accrue or will accrue to Seller or any of its Affiliates under
this Agreement or any other Transaction Document.

Assumed Liabilities. Effective as of the Closing, Buyer shall assume, and/or
shall become responsible for, as applicable, and agrees to pay, discharge or
perform, as appropriate, when due the following Liabilities (such Liabilities
collectively, the "Assumed Liabilities"):

any Liability arising out of or relating to the Purchased Assets to the extent
that any such Liability is for, relates to and arises during time periods after
the Closing Date (including any such Liability arising out of or relating to any
Third-Party Claim), including, without limitation, all amounts payable pursuant
to any grower contracts included as Transferred Contracts;

except as expressly provided in the Distribution Agreement or the Production
Agreement, any Liability arising out of or relating to the sale of Products by
or on behalf of Buyer or its Affiliates (including, without limitation, sales of
Products by or through Buyer's or its Affiliates' distributors, resellers or
agents (other than (A) Seller and (B) distributors, resellers or agents acting
on behalf of Seller)) to the extent that any such Liability is for, relates to
and arises during time periods after the Closing Date (including any and all
storage and warehouse costs associated with Products incurred and related to
time periods after the Closing Date); and

any Tax Liability assessed against or with respect to (A) the Purchased Assets
at any time after the Closing Date, or (B) except as expressly provided in the
Distribution Agreement, the Production Agreement, the sale of Products by or on
behalf of Buyer or its Affiliate (including, without limitation, sales of
Products by or through Buyer's or its Affiliates' distributors, resellers or
agents (other than (I) Seller and (II) distributors, resellers or agents acting
on behalf of Seller)) at any time after the Closing Date.

Excluded Liabilities. Buyer shall not assume or become responsible for the
following Liabilities (such Liabilities collectively, the "Excluded
Liabilities"):

6

--------------------------------------------------------------------------------



any Liability arising out of or relating to the Purchased Assets to the extent
that any such Liability is for, relates to and arises during time periods on or
prior to the Closing Date (including any such Liability arising out of or
relating to any Third-Party Claim); and

except as expressly provided in the Production Agreement, any Liability arising
out of or relating to Seller's and/or its Affiliates' sale of Products to the
extent that any such Liability is for, relates to and arises during time periods
on or prior to the Closing Date;

any Tax Liability assessed against or with respect to the Purchased Assets or
Seller's and/or its Affiliates' sale of Products to the extent that any such
Liability is for, relates to and arises during time periods on or prior to the
Closing Date.

2.2   PURCHASE PRICE

In consideration for Seller's and/or its Affiliates' sale, assignment and
delivery of the Purchased Assets to Buyer and/or its Affiliates, and Seller's
and its Affiliates' performance of their respective obligations contained in
this Agreement, at the Closing, Buyer shall pay, or cause to be paid, by wire
transfer of immediately available funds to an account designated by Seller, an
aggregate amount equal to the Purchase Price.

As soon as practicable after the Closing Date, Seller and Buyer shall, in good
faith, attempt to agree on an allocation of the Purchase Price among the
Purchased Assets and the covenants contained herein and in the other Transaction
Documents in accordance with Section 1060 of the Code and the U.S. Treasury
Regulations promulgated thereunder; provided, however, that if Seller and Buyer
are unable to mutually agree on such allocation on or before one hundred twenty
(120) days after the Closing Date, it is understood and agreed that Seller and
Buyer may each allocate the Purchase Price in the manner each deems to be
appropriate without binding effect on the other. If the parties agree as to the
allocation of the Purchase Price, the parties shall report for all Tax purposes
the allocation of the Purchase Price in a manner consistent with such allocation
and shall take no Tax position inconsistent or contrary thereto.

2.3   CLOSING

The closing of the purchase and sale of the Purchased Assets (the "Closing")
shall take place at the offices of Seller's attorney located in Wilmington,
Delaware, USA, or at such other place or in such other manner as shall be
mutually agreed upon by the parties, on the date of this Agreement (the "Closing
Date").

2.4   BUYER'S DELIVERIES

At Closing, Buyer shall deliver to Seller:

an amount equal to the Purchase Price, by wire transfer of immediately available
funds to the account(s) designated by Seller;

7

--------------------------------------------------------------------------------



a copy of the resolutions of the board of directors of Buyer authorizing the
execution, delivery and performance of this Agreement and the consummation of
the Contemplated Transactions by Buyer and a certificate of its secretary or
assistant secretary dated as of the Closing Date certifying that such
resolutions were duly adopted and are in full force and effect;

two (2) duly executed counterparts to each of the Transaction Documents required
to be executed and delivered by Buyer and/or its Affiliates on or prior to the
Closing Date; and

such other instruments of conveyance and transfer, in form reasonably
satisfactory to Seller and its counsel, as shall be necessary and effective to
transfer, assign, and license to, and vest in, Buyer or its Affiliates, all
right, title and interest in and to the Purchased Assets as set forth herein,
free and clear of all Encumbrances (other than Permitted Encumbrances).

2.5   SELLER'S DELIVERIES

At Closing, Seller shall deliver, or cause to be delivered, to Buyer:

except as set forth in this Agreement, the Purchased Assets;

two (2) duly executed counterparts to each of the Transaction Documents required
to be executed and delivered by Seller and/or its Affiliates on or prior to the
Closing Date; and

such other instruments of conveyance and transfer, in form reasonably
satisfactory to Buyer and its counsel, as shall be necessary and effective to
transfer, assign, and license to, and vest in, Buyer or its Affiliates, all
right, title and interest in and to the Purchased Assets as set forth herein,
free and clear of all Encumbrances (other than Permitted Encumbrances).

ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in Seller's Disclosure Schedules or as set forth in this
Article 3, Seller hereby represents and warrants to Buyer as of the date of this
Agreement, as follows:

3.1   ORGANIZATION; AUTHORITY; NO CONFLICT; CONSENTS

Each of Seller and each Affiliate of Seller (i) that owns any of the Purchased
Assets or (ii) that is a party to any Transaction Document, is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Seller and its applicable Affiliates are duly
qualified to do business and in good standing as a foreign corporation in each
jurisdiction where the ownership or operation of the Purchased Assets requires
such qualification, except where the failure to be so qualified or in good
standing, individually or in the aggregate, has not had and would not reasonably
be expected to have a Material Adverse Effect.

8

--------------------------------------------------------------------------------



Each of Seller and each Affiliate of Seller (i) that owns any of the Purchased
Assets or (ii) that is a party to any Transaction Document, has the requisite
power and authority to (x) own the Purchased Assets owned by it, (y) execute and
deliver the Transaction Documents to which it is or will be a party and (z)
consummate the Contemplated Transactions required to be consummated by it.
Seller has duly executed and delivered this Agreement, and this Agreement,
together with the other Transaction Documents, shall constitute the legal, valid
and binding obligation of Seller and its relevant Affiliates, as the case may
be, enforceable against Seller and its relevant Affiliates, as the case may be,
in accordance with its terms and conditions, subject to applicable bankruptcy,
insolvency and other similar laws affecting the enforceability of creditors'
rights generally, general equitable principles, and court discretion in granting
equitable remedies.

Except as set forth in Schedule 3.1(c) of Seller's Disclosure Schedules, neither
Seller's nor any of its Affiliates' execution, delivery or performance of the
Transaction Documents to which it is party, nor Seller's or its applicable
Affiliates' consummation of the Contemplated Transactions, will:

result in a violation of or be in conflict with any of the constituent documents
of Seller or its Affiliates or any resolution currently in effect adopted by the
board of directors or management organization of Seller or its Affiliates;

result in a violation or breach of, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which Seller or any of its Affiliates is a
party or by which it or any of its properties or assets may be bound, excluding
from the foregoing in this clause (ii) such violations, breaches or defaults
which would not reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect or have an adverse effect on the ability of
Seller and its Affiliates to consummate the Contemplated Transactions in any
material respect;

violate any Legal Requirement or Order applicable to Seller, its Affiliates or
any of their respective properties or assets, excluding from the foregoing in
this clause (iii) such violations, breaches or defaults which would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect or have an adverse effect on the ability of Seller and its
Affiliates to consummate the Contemplated Transactions in any material respect;
or

give any Governmental Body the right to challenge any of the Contemplated
Transactions.

Except as set forth in Schedule 3.1(d) of Seller's Disclosure Schedules, none of
Seller or its Affiliates is required to give any notice to, or obtain any
Consent from, any (i) Governmental Body, (ii) Person pursuant to any written
contract or agreement or (iii) management organization or stockholders of Seller
or its Affiliates, as applicable, in connection with the execution and delivery
of the Transaction Documents or the consummation of the Contemplated
Transactions.

9

--------------------------------------------------------------------------------



3.2   TITLE

Except as set forth in Schedule 3.2 of Seller's Disclosure Schedules:

Seller and/or its applicable Affiliate(s) are the record and beneficial owners
of, and have good and marketable title to, the Purchased Assets, free and clear
of Encumbrances, except for Permitted Encumbrances;

each of Seller and/or its applicable Affiliates has the right, power and
authority to sell, assign and deliver the Purchased Assets owned by it to Buyer
or its Affiliates free and clear of Encumbrances, other than Permitted
Encumbrances; and

each of Seller and/or its applicable Affiliates has the right, power and
authority to lease or license assets leased or licensed under the Transaction
Documents.

3.3   BROKERS OR FINDERS

Except as set forth in Schedule 3.3 of Seller's Disclosure Schedules, none of
Seller or any of its Affiliates has incurred any Liability for brokerage or
finders' fees or agents' commissions or other similar payments in connection
with this Agreement or the Contemplated Transactions.

3.4   LITIGATION; COMPLIANCE WITH LEGAL REQUIREMENTS

Except as set forth in Schedule 3.4(a) of Seller's Disclosure Schedules, there
are no Proceedings pending or, to Seller's Knowledge, Threatened, against Seller
or its Affiliates, (i) involving the Purchased Assets or the Products, or (ii)
that question the validity of this Agreement or the Contemplated Transactions or
any action taken or to be taken by Seller or its Affiliates in connection with
this Agreement or the Contemplated Transactions.

Except as set forth in Schedule 3.4(b) of Seller's Disclosure Schedules, none of
Seller or its Affiliates is in violation of any material Legal Requirement
relating to the Purchased Assets or the Products.

3.5   TRANSFERRED CONTRACTS

Except as set forth in Schedule 3.5 of Seller's Disclosure Schedules or as
indicated on Exhibit 2.1(a)(ii), each of the Transferred Contracts is valid and
binding upon and enforceable against the parties thereto and in full force and
effect, without the right of any other party to terminate such Transferred
Contract as a result of the Contemplated Transactions without penalty,
acceleration of maturity of any rights or obligations or other adverse
consequence therewith. Seller is not, and to Seller's Knowledge, no counter-
party to any Transferred Contract is, in material default under any Transferred
Contract, nor to Seller' Knowledge, has any event or circumstance occurred that,
with notice or lapse of time or both, would constitute any event of default
thereunder. At Closing, Seller shall deliver to Buyer complete copies of all
Transferred Contracts.

10

--------------------------------------------------------------------------------



3.6   TRANSFERRED GERMPLASM

Except as set forth in Schedule 3.6 of Seller's Disclosure Schedules:

Seller has the exclusive right to bring a claim or suit against a third party
for infringement or misappropriation of the Transferred Germplasm. Seller has
not transferred ownership of, or agreed to transfer ownership of, or permitted
any Person to, retain, any exclusive rights in, or provided joint ownership of,
any Transferred Germplasm to any third party. To Seller's Knowledge, there has
not been and there is no unauthorized use, unauthorized disclosure, infringement
or misappropriation of any Transferred Germplasm by any third party.

Neither Seller nor any of its Affiliates has granted any right or license, to
any third party under the Transferred Germplasm.

None of Seller or any of its Affiliates has brought any Proceeding against any
third party for infringement or misappropriation of any Transferred Germplasm.
The Products, including the design, development, use, sale, provision, offer to
sell and distribution of any Products, is not infringing, misappropriating or
violating the intellectual property rights of any third party. No written claim
or demand of any Person has been made nor is there any Proceeding that is
pending or Threatened that challenges the rights of Seller or its Affiliates in
respect of the Transferred Germplasm and none of the Transferred Germplasm is
subject to any outstanding Order or stipulation by or with any Governmental
Body. There are no forbearances to sue, consents, settlement agreements,
judgments, orders or similar obligations that do or may (i) restrict the rights
of Seller to use, transfer, license or enforce any of the Transferred Germplasm,
or (ii) grant any third party any right with respect to any Transferred
Germplasm.

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF BUYER

Except as set forth in Buyer's Disclosure Schedules or as set forth in this
Article 4, Buyer hereby represents and warrants to Seller as of the date of this
Agreement, as follows:

4.1   ORGANIZATION; AUTHORITY; NO CONFLICT; CONSENTS

Each of Buyer and each Affiliate of Buyer (i) that will purchase from Seller or
its Affiliates any of the Purchased Assets or (ii) that is a party to any
Transaction Document, is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.

Each of Buyer and each Affiliate of Buyer (i) that will purchase from Seller or
its Affiliates any of the Purchased Assets or (ii) that is a party to any
Transaction Document, has the requisite power and authority to (x) own the
Purchased Assets to be licensed or purchased by it, (y) execute and deliver the
Transaction Documents to which it is a party and (z) consummate the Contemplated
Transactions to be consummated by it. Buyer and its applicable Affiliates have
duly executed and delivered this Agreement, and this Agreement, together with
the other Transaction Documents, constitutes the legal, valid and binding
obligation of Buyer and its applicable Affiliates, enforceable against Buyer and
its applicable Affiliates in accordance with its terms, subject to applicable
bankruptcy, insolvency and other

11

--------------------------------------------------------------------------------



similar laws affecting the enforceability of creditors' rights generally,
general equitable principles and court discretion in granting equitable
remedies.

Except as set forth in Schedule 4.1(c) of Buyer's Disclosure Schedules, none of
Buyer's or any of its Affiliates' execution, delivery or performance of the
Transaction Documents to which it is a party, nor Buyer's or its applicable
Affiliate's consummation of the Contemplated Transactions, will:

result in a violation of any of the constituent documents of Buyer or its
Affiliates or any resolution currently in effect adopted by the board of
directors or management organization of Buyer or its Affiliates;

result in a violation or breach of, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which Buyer or any of its Affiliates is a
party or by which it or any of its properties or assets may be bound excluding
from the foregoing in this clause (ii) such violations, breaches or defaults
which would not reasonably be expected to, individually or in the aggregate,
have an adverse effect on Buyer's ability to consummate the Contemplated
Transactions in any material respect;

violate any Legal Requirement or Order applicable to Buyer, its Affiliates or
any of their respective properties or assets excluding from the foregoing in
this clause (iii) such violations, breaches or defaults which would not
reasonably be expected to, individually or in the aggregate, have an adverse
effect on Buyer's ability to consummate the Contemplated Transactions in any
material respect; or

give any Governmental Body the right to challenge any of the Contemplated
Transactions.

Except as set forth in Schedule 4.1(d) of Buyer's Disclosure Schedules, none of
Buyer or its Affiliates is required to give any notice to, or obtain any Consent
from, any (i) Governmental Body, (ii) Person pursuant to any written contract or
agreement or (iii) management organization, stockholders or members of Buyer or
its Affiliates, in connection with the Contemplated Transactions.

4.2   PAYMENTS OF BUYER

Buyer or its Affiliates have, or will have at the time of the applicable
payment, sufficient cash on hand or available borrowing capacity under its
existing lines of credit to pay the Purchase Price and the other payments
required to be paid by Buyer or its Affiliates under this Agreement and the
other Transaction Documents, as provided herein and therein.

12

--------------------------------------------------------------------------------



4.3   BROKERS OR FINDERS

None of Buyer or any of its Affiliates has incurred any Liability for brokerage
or finders' fees or agents' commissions or other similar payments in connection
with this Agreement or the Contemplated Transactions.

4.4   LITIGATION; COMPLIANCE WITH LEGAL REQUIREMENTS

There are no Proceedings pending or, to Buyer's knowledge, Threatened, against
Buyer or any of its Affiliates, that question the validity of this Agreement or
the Contemplated Transactions or any action taken or to be taken by Buyer or its
Affiliates in connection with this Agreement or the Contemplated Transactions.

None of Buyer or any of its Affiliates is in material violation of any Legal
Requirement which violations, individually or in the aggregate, would have a
material adverse effect on Buyer's or its Affiliates' ability to perform its
obligations under this Agreement or consummate the Contemplated Transactions.

4.5   INSPECTIONS; NO OTHER REPRESENTATIONS

Buyer, for and on behalf of itself and its Affiliates, hereby acknowledges and
agrees that, except as expressly provided otherwise in this Agreement, the
Purchased Assets are licensed or sold, as applicable, "as is" and "where is" and
Buyer agrees to accept, and to cause its applicable Affiliates to accept, the
Purchased Assets in the condition they are in at the Closing Date. Buyer, for
and on behalf of itself and its Affiliates, hereby acknowledges and agrees that
(a) Buyer has conducted its own investigation and due diligence with respect to
(i) the Purchased Assets, (ii) the Products, and (iii) the Contemplated
Transactions, and (b) except as expressly set forth in Article 3 (and the
related portions of Seller's Disclosure Schedules and Exhibits expressly
referenced in Article 3), neither Seller nor any other Person has made any
representation or warranty (express or implied) of any kind (including as to
accuracy or completeness) on behalf of Seller or its Affiliates with respect to
the Purchased Assets, the Products, the Contemplated Transactions, Seller, its
Affiliates or their respective operations and/or any matter relating thereto
(including with respect to (i) the future performance of the Purchased Assets or
the Products, (ii) any projections, estimates or budgets delivered or made
available to Buyer or any of its Affiliates, or Buyer's or any of its
Affiliates' counsel, accountants or advisors of future revenues, future results
of operations (or any component thereof), future cash flows, future financial
condition (or any component thereof), future business or future operations or
(iii) any other information and/or documents delivered or made available to
Buyer or any of its Affiliates, or Buyer's or any of its Affiliates' counsel,
accountants or advisors, or any omissions therefrom, in all events with respect
to the Purchased Assets, the Products, the Contemplated Transactions, Seller,
its Affiliates or their respective operations, and/or any matter relating
thereto (including any information and/or documents delivered or made available
during or in connection with Buyer's or any of its Affiliates' due diligence and
any information and/or documents delivered or made available in any "data
room")) and Buyer, for and on behalf of itself and its Affiliates, hereby
expressly disclaims reliance on any representation or warranty (express or
implied) of any kind (including as to accuracy or completeness) except for those
representations and warranties expressly set forth in Article 3

13

--------------------------------------------------------------------------------



(and the related portions of Seller's Disclosure Schedules and Exhibits
expressly referenced in Article 3). Buyer, for and on behalf of itself and its
Affiliates, acknowledges and agrees that, in making its decision to enter into
this Agreement and the Contemplated Transactions, Buyer is relying exclusively
on (A) its own independent investigation, inspection, examination, review,
analysis and determination and (B) the representations and warranties expressly
set forth in Article 3 (and the related portions of Seller's Disclosure
Schedules and Exhibits expressly referenced in Article 3).

ARTICLE 5. COVENANTS

5.1   ACCESS AND INVESTIGATION

(a) After the Closing, Buyer shall, and shall cause its Affiliates and their
respective employees and agents to, subject to any Legal Requirements and any
limitations that are reasonably required to preserve any applicable
attorney-client privilege or legal or contractual third-party confidentiality
obligations, (i) afford Seller and its Affiliates and their respective employees
and agents reasonable access, during normal business hours and upon reasonable
prior notice, to the Purchased Assets and Buyer's and its Affiliates'
properties, contracts, books and records and other documents and data and (ii)
make Buyer's and its Affiliates' employees reasonably available to Seller and
its Affiliates, in each case, to the extent reasonably requested by Seller in
connection with (A) any item for which indemnification is being sought pursuant
to this Agreement or any other Transaction Document, (B) any good faith effort
of Seller or any of its Affiliates to enforce any of its rights under this
Agreement or any other Transaction Document, (C) any inquiry directed to Seller
or its Affiliates from any Governmental Body, or any response or submission by
Seller or its Affiliates to any Governmental Body, with respect to (I) the
Products, (II) the Purchased Assets, or (III) this Agreement or any other
Transaction Document or (D) any Proceeding brought by or against Seller or its
Affiliates with respect to (I) the Products, (II) the Purchased Assets, or (III)
this Agreement or any other Transaction Document.

(b) After the Closing, Seller shall, and shall cause its Affiliates and their
respective employees and agents to, subject to any Legal Requirements and any
limitations that are reasonably required to preserve any applicable
attorney-client privilege or legal or contractual third-party confidentiality
obligations, (i) afford Buyer and its Affiliates and their respective employees
and agents reasonable access, during normal business hours and upon reasonable
prior notice, to Seller's and its Affiliates' properties, contracts, books and
records and other documents and data and (ii) make Seller's and its Affiliates'
employees reasonably available to Buyer and its Affiliates, in each case, to the
extent reasonably requested by Buyer in connection with (A) any item for which
indemnification is being sought pursuant to this Agreement or any other
Transaction Document, (B) any good faith effort of Buyer or any of its
Affiliates to enforce any of its rights under this Agreement or any other
Transaction Document, (C) any inquiry directed to Buyer or its Affiliates from
any Governmental Body, or any response or submission by Buyer or its Affiliates
to any Governmental Body, with respect to (I) the Products, (II) the Purchased
Assets, or (III) this Agreement or any other Transaction Document or (D) any
Proceeding brought by or against Buyer or its Affiliates with respect to (I) the
Products, (II) the Purchased Assets, or (III) this Agreement or any other
Transaction Document.

14

--------------------------------------------------------------------------------



5.2   CONFIDENTIALITY

For purposes of this Agreement, "Confidential Information" means this Agreement,
the other Transaction Documents, and the Schedules and Exhibits hereto and
thereto, and any information disclosed by one party or its Affiliates or their
representatives to the other party or its Affiliates or their representatives in
connection with the Contemplated Transactions and identified in writing as
"confidential" or similar notation. Except as otherwise permitted by this
Agreement or the other Transaction Documents, a party shall not, and shall cause
its Affiliates and their respective employees, consultants, agents and attorneys
not to, disclose the Confidential Information of the disclosing party or its
Affiliates or their representatives to any third party or use the Confidential
Information except for purposes of this Agreement, the other Transaction
Documents and the Contemplated Transactions without the prior written permission
of the disclosing party for a period of five (5) years after the date of this
Agreement; provided, that the foregoing obligations of confidentiality and
restricted use shall not extend to information that is:

already known at the time of its receipt by the receiving party, as shown by its
prior written records; provided, however, that this exception does not apply to
Seller with respect to the Purchased Assets;

properly in the public domain through no fault of the receiving party;

disclosed to the receiving party by a third party who may lawfully do so; or

independently developed by or for the receiving party without use of the
disclosing party's Confidential Information.

Notwithstanding Section 5.2(a), a receiving party may disclose Confidential
Information of the disclosing party required to be disclosed by applicable Legal
Requirements or the rules or regulations of any U.S. or foreign securities
exchange (if not subject to protection as confidential business information or
otherwise protected by statute or common law privilege against disclosure);
provided, however, that prior to any such disclosure, the receiving party shall
use commercially reasonable efforts to (i) give the other party written notice
of such requirement prior to any such disclosure and (ii) allow the other party
reasonable time to take such steps as to limit such disclosure. The parties
shall cooperate with one another in the good faith making or assertion of any
available defense or privilege relating to the disclosure of the Confidential
Information.

Notwithstanding the foregoing, (i) a receiving party may disclose Confidential
Information to its Affiliates, and their respective officers, directors,
employees, consultants, agents and attorneys having a need to know for the
purposes of consummating the Contemplated Transactions and who are subject to a
confidentiality agreement or obligation at least as strict as this Section 5.2
and (ii) nothing contained in this Section 5.2 or elsewhere in this Agreement
shall prevent or limit Seller or its Affiliates from disclosing information
regarding the existence of this Agreement and the Contemplated Transactions (but
not the terms and

15

--------------------------------------------------------------------------------



conditions hereof or thereof) to third parties to the extent necessary or
desired in connection with the transfer or assignment of the Purchased Assets
(including the Transferred Contracts) or to otherwise consummate the
Contemplated Transactions as contemplated in this Agreement and/or the other
Transaction Documents.

Notwithstanding anything to the contrary contained in this Section 5.2, each
party agrees that it shall, and shall cause its Affiliates and their respective
officers, directors, employees, consultants, agents and attorneys to, (i) take
reasonable measures to protect the secrecy, and avoid disclosure, except as
expressly permitted by this Section 5.2, and unauthorized use, of the
Confidential Information of the other party and its Affiliates and (ii) with
respect to the Confidential Information of the other party and its Affiliates,
take at least those measures that it takes to protect its own confidential
information of a similar nature, but in no case less than reasonable care.

Notwithstanding anything to the contrary contained in this Agreement or any
other Transaction Document, Seller or its applicable Affiliates may retain
copies of any books, records, contracts, agreements or any other documents or
materials transferred to Buyer for legal and regulatory compliance purposes only
or for purposes of satisfying any of its obligations under the Transaction
Documents.

5.3   PUBLICITY

No public release or announcement concerning this Agreement, any other
Transaction Document or the Contemplated Transactions shall be issued by either
party or its Affiliates without the prior written consent of the other party,
except to the extent such release or announcement may be required by a Legal
Requirement or the rules or regulations of any U.S. or foreign securities
exchange, in which case the releasing party shall allow the other party
reasonable time to comment on such release or announcement in advance of its
issuance.

5.4   TRANSFER TAXES; PRO-RATIONS

All transfer, documentary, stamp, sales, use, value added, goods and services,
registration and other Taxes and related fees (including any penalties, interest
and additions to Tax) incurred in connection with this Agreement, any other
Transaction Document and/or the Contemplated Transactions shall be borne by
either Buyer or Seller (or their respective Affiliates) as imposed on the
applicable party in accordance with any applicable Legal Requirement. Seller and
Buyer shall, and shall cause their respective Affiliates to, cooperate in a
timely manner in making all such filings, returns, reports and forms as may be
required to comply with the provisions of all Legal Requirements with respect to
such Taxes. Such cooperation shall include the retention (subject to each
party's records retention policies and applicable law) and (upon the other
party's request) the provision of records and information that are relevant to
any such tax return or audit, litigation or other proceeding with respect to
Taxes related to the Purchased Assets.

Buyer will not deduct or withhold any amounts for Taxes from the Purchase Price.

16

--------------------------------------------------------------------------------



5.5   CERTAIN DOCUMENTS

Upon the request of a party, the other party shall, and shall cause its
Affiliates to, execute, deliver and file, after good faith discussions, any and
all agreements and other documents reflecting or incorporating all or any of the
provisions contained in this Agreement to the extent such execution, delivery
and/or filing is reasonably required by, or supports compliance with, any Legal
Requirement, or is otherwise necessary, to effect the transfer of the Purchased
Assets from Seller (or its Affiliates) to Buyer (or its Affiliates) as provided
in this Agreement; provided, however, that nothing contained in such agreements
and documents shall modify any of the provisions contained in this Agreement and
in the event of a conflict between any provision contained in such agreements or
documents and any provision contained in this Agreement, then the provision
contained in this Agreement shall control.

5.6   NON-ASSIGNABLE ASSETS

Notwithstanding anything contained in this Agreement or any other agreement to
the contrary, nothing in this Agreement or any other agreement shall be
construed as an attempt by Seller or its Affiliates to transfer or assign to
Buyer or its Affiliates any asset, if by its terms such asset is not
transferable or assignable without the Consent of another party or parties
unless such Consent shall have been given. If the transfer or assignment of such
asset by Seller or its Affiliates to Buyer or its Affiliates requires the
Consent of a third party and such third-party Consent is not obtained prior to
the Closing, the parties shall proceed with the Closing, the parties shall use
commercially reasonable efforts to obtain such third-party Consent after the
Closing and, until such time as it shall have been obtained, the parties shall
cooperate to provide that Buyer and/or its Affiliate shall receive the benefits
under such asset which and when it would be entitled if such third-party Consent
had been obtained at or prior to the Closing; provided, that (a) Seller will
promptly pay to Buyer when received all monies received by Seller or any
Affiliate under any such Purchased Asset or any claim or right or any benefit
arising thereunder and (b) Buyer shall, and shall cause its Affiliates to, pay,
satisfy and perform the corresponding Liabilities relating to such asset to the
extent that and at the time when Buyer and/or its Affiliates would have been
responsible therefor if such third- party Consent had been obtained, and such
asset assigned to Buyer or its Affiliate at the Closing, and such Liabilities
shall be deemed Assumed Liabilities for purposes of this Agreement. Once such
third-party Consent is obtained, Seller shall, and shall cause its Affiliates
to, transfer and assign to Buyer or its Affiliate, and Buyer shall, and shall
cause its Affiliates to, accept and assume from Seller or its Affiliate, as
applicable, such asset at no additional cost. Except as set expressly forth in
this Section 5.6, Buyer acknowledges and agrees that Seller and its Affiliates
shall not have any Liability whatsoever (including any Liability under Article
6) to Buyer or any of its Affiliates arising out of or relating to the failure
to obtain such third-party Consent.

5.7   DELIVERY OF CERTAIN PURCHASED ASSETS

On the Closing Date, Seller shall, or shall cause its Affiliates to, send to
Buyer a hard copy or an electronic copy of the documents comprising the
Transferred Contracts and the Transferred Records, provided, that, on the
Closing Date or the next succeeding Business Day, Seller may provide some or all
of the such documents via other electronic means, including by

17

--------------------------------------------------------------------------------



providing a link to a server or FTP site containing such documents, which
documents shall be available for download for a period of not less than thirty
(30) days following the Closing, or by delivering such documents to an internet
drop-box provided by Buyer.

ARTICLE 6. INDEMNIFICATION; REMEDIES

6.1   INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER

From and after the Closing, Seller shall indemnify, defend and hold harmless
Buyer and its Affiliates and their respective directors, officers, employees,
stockholders, and members (collectively, the "Buyer Indemnified Persons") for,
and shall pay to each Buyer Indemnified Person the amount of, any Liabilities
and/or judgments (including reasonable legal, accounting and other professional
fees and expenses and court costs) (collectively, "Damages") incurred or
suffered by such Buyer Indemnified Person, directly or indirectly (whether or
not due to a Third Party Claim), arising out of, resulting from or relating to
(a) any Breach by Seller of any representation or warranty made by Seller in
this Agreement, (b) any Breach by Seller of any covenant or obligation of Seller
in this Agreement, or (c) any Excluded Liability.

6.2   INDEMNIFICATION AND PAYMENT OF DAMAGES BY BUYER

From and after the Closing, Buyer shall indemnify, defend and hold harmless
Seller and its Affiliates and their respective directors, officers, employees,
stockholders, and members (collectively, the "Seller Indemnified Persons") for,
and shall pay to each Seller Indemnified Person the amount of, any Damages
incurred or suffered by such Seller Indemnified Person, directly or indirectly
(whether or not due to a Third Party Claim), arising out, resulting from, of or
relating to (a) any Breach by Buyer of any representation or warranty made by
Buyer in this Agreement, (b) any Breach by Buyer of any covenant or obligation
of Buyer in this Agreement, or (c) any Assumed Liability.

6.3   SURVIVAL; TIME LIMITATIONS

All representations and warranties of Seller and Buyer in this Agreement and the
indemnification obligations under Section 6.1(a) and 6.2(a) shall survive the
Closing and terminate and expire on the date that is eighteen (18) months after
the Closing, provided, however, that the representations and warranties in
Sections 3.1, 3.2, 4.1, 4.2 and 4.4 (and indemnification obligations under
Section 6.1(a) and 6.2(a) with respect thereto) shall survive indefinitely; and
provided, further, that if written notice of any claim for indemnification under
Section 6.1(a) or 6.2(a) has been given within the applicable survival period,
then, solely with respect to the subject matter of such indemnification claim,
the applicable representations and warranties and the indemnification
obligations under Section 6.1(a), 6.2(a), as applicable, shall survive until
such claim is finally resolved in accordance with the terms of this Agreement.
The indemnification obligations under Sections 6.1(b), 6.1(c), 6.2(b), 6.2(c),
and Section 7.12, as applicable, shall each survive the Closing until the
expiration of the applicable statute of limitations (giving effect to any
waiver, mitigation or extension thereof) with respect to the indemnification
claim being asserted; provided, however, that if written notice of any claim for
indemnification under Sections 6.1(b), 6.1(c), 6.2(b), 6.2(c), or Section 7.12,
as applicable, has been given within the applicable survival period, then,
solely with respect to the subject matter of

18

--------------------------------------------------------------------------------



such indemnification claim, the indemnification obligations under Sections
6.1(b), 6.1(c), 6.2(b), 6.2(c), and Section 7.12, as applicable, shall survive
until such claim is finally resolved in accordance with the terms of this
Agreement. The right to indemnification or other remedy of Buyer or its
Affiliates hereunder based on the representations, warranties, covenants and
agreements herein will not be affected by any investigation conducted with
respect to, or any knowledge acquired (or capable of being acquired) at any
time, by Buyer or its Affiliates prior to the Closing, with respect to the
accuracy or inaccuracy of or compliance with, any such representation, warranty,
covenant or agreement.

6.4   LIMITATIONS ON DAMAGES

Seller shall not be liable under Section 6.1(a), for an indemnification claim
with respect to an individual item or occurrence unless and until the amount of
all Damages claimed thereunder exceeds, in the aggregate, Thirty-Five Thousand
United States Dollars ($35,000) (the "Basket"), and then only for the amount by
which such Damages exceed the Basket. Notwithstanding anything contained in this
Agreement to the contrary, Seller's total and aggregate liability for all claims
under Section 6.1(a) shall in no event exceed an amount equal to Seven Hundred
Thousand United States Dollars ($700,000); provided, however, in no event shall
the limitations in this Section 6.4(a) apply to (a) Damages resulting from fraud
or (b) Damages arising out of breaches of the representations and warranties set
forth in Sections 3.1, 3.2, 4.1 or 4.2. Notwithstanding anything herein to the
contrary, for purposes of this Article 6, all "materiality", "Material Adverse
Effect" and similar qualifications in the representations and warranties
contained in this Agreement (or contained, incorporated or referenced in any
certificate delivered pursuant to this Agreement) shall be disregarded solely
for purposes of calculating the amount of such Damages, but shall not be
disregarded for purposes of determining whether a Breach of any such
representation or warranty contained in this Agreement (or contained,
incorporated or referenced in any certificate delivered pursuant to this
Agreement) has occurred.

Notwithstanding anything contained in this Agreement to the contrary, except
with respect to claims under the Distribution Agreement or as otherwise
expressly provided in any other Transaction Document, each party acknowledges
and agrees that from and after the Closing, its and any of its Indemnified
Persons' sole and exclusive remedies with respect to any and all claims against
the other party or its Affiliates arising out of or relating to this Agreement
(including for Breaches of representations and warranties) or any of the
transactions contemplated hereby, or the Purchased Assets shall be pursuant to
the indemnification provisions set forth in this Article 6 and Section 7.12, or
as otherwise provided in the Transaction Documents.

Notwithstanding anything contained in this Agreement to the contrary, no
Indemnifying Person shall have any obligation to indemnify any Indemnified
Person for consequential, special, indirect, punitive or exemplary Damages,
including lost profits (other than, for the avoidance of doubt, lost profits
that would constitute general, direct Damages), other than for such Damages or
lost profits actually incurred by the Indemnified Person pursuant to a
Third-Party Claim within the scope of the indemnification obligations set forth
in this Article 6 and Section 7.12. Each party agrees that it shall not set-off
or apply any Damages or other payment obligations owed to it by the other party
under this Agreement or any other

19

--------------------------------------------------------------------------------



Transaction Document against any amounts owed by it to the other party under
this Agreement, any other Transaction Document or any other agreement.

6.5   PROCEDURE FOR INDEMNIFICATION-THIRD-PARTY CLAIMS

Promptly after receipt by an Indemnified Person under Section 6.1, 6.2, or 7.12
of notice of the commencement or Threatened commencement of any third-party
Proceeding against it (a "Third-Party Claim"), such Indemnified Person shall, if
a claim is to be made against a Person (the "Indemnifying Person") under Section
6.1, 6.2, or 7.12, give written notice containing reasonable detail to the
Indemnifying Person of the assertion of such Third-Party Claim. The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Person of their indemnification obligations, except and only to the extent that
such failure materially prejudices the defense of such Third-Party Claim.

If any Third-Party Claim is brought against an Indemnified Person, the
Indemnifying Person may participate in the defense of such Third-Party Claim
and, to the extent that it may elect, to assume the defense of such Third-Party
Claim with counsel reasonably satisfactory to the Indemnified Person. In such
event, the Indemnifying Person shall not, so long as it diligently conducts such
defense, be liable to the Indemnified Person under Section 6.1, 6.2, or 7.12, as
applicable, for any fees of other counsel with respect to the defense of such
Proceeding; provided, however, that if the Indemnifying Person and the
Indemnified Person are both named parties to the Proceeding and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them, then the Indemnified Person may
participate in such defense with one separate counsel (and one additional
separate local counsel) at the reasonable expense of the Indemnifying Person. An
election to assume the defense of a Third-Party Claim shall not be deemed to be
an admission that the Indemnifying Person is liable to the Indemnified Person in
respect of such Third-Party Claim or that the claims made in the Third-Party
Claim are within the scope of or subject to indemnification under Section 6.1,
6.2, or 7.12, as applicable. If the Indemnifying Person assumes the defense of a
Third-Party Claim, then the Indemnified Person may participate in the defense of
such Third-Party Claim, including attending meetings, conferences,
teleconferences, settlement negotiations and other related events (and to employ
counsel at its own expense in connection therewith); provided, it being
understood that the Indemnifying Person shall control the defense of such
Third-Party Claim. If the Indemnifying Person assumes the defense of any such
Third-Party Claim, the Indemnified Person shall cooperate with the Indemnifying
Person in the defense of such Third-Party Claim. If the Indemnifying Person
assumes the defense of the Third-Party Claim, no compromise or settlement of
such claim may be effected by the Indemnifying Person without the Indemnified
Person's prior written consent (which shall not be unreasonably withheld,
conditioned or delayed) unless (i) there is no finding or admission of any
violation of Legal Requirements or any violation of the rights of any Person,
(ii) the sole relief provided is monetary damages that are paid in full by the
Indemnifying Person and (iii) the terms of such compromise or settlement include
a full and unconditional release of the Indemnified Person from all Liability
with respect to such Third-Party Claim. Without the Indemnifying Person's prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed, no Indemnified Person may settle or compromise any Third-Party Claim or
consent to the entry of any judgment for which the Indemnified Person is seeking
indemnification under Section 6.1, 6.2, or 7.12, as applicable, unless the
Indemnifying Person fails to assume and

20

--------------------------------------------------------------------------------



maintain the defense of such Third-Party Claim pursuant to this Section 6.5(b).
If it is ultimately determined that the Indemnifying Person is not obligated to
indemnify, defend or hold harmless the Indemnified Person in connection with any
Third-Party Claim, then the Indemnified Person shall promptly reimburse the
Indemnifying Person for any and all costs and expenses (including reasonable
attorney's fees and court costs) incurred by the Indemnifying Person in its
defense of such Third-Party Claim.

6.6   PROCEDURE FOR INDEMNIFICATION-OTHER CLAIMS

In the event any Indemnified Person shall have a claim for indemnification for
any matter not involving a Third-Party Claim, the Indemnified Person shall
promptly deliver written notice of such claim to the Indemnifying Person,
specifying with reasonable particularity the claim and the basis for such claim.
The failure to give such prompt written notice shall not, however, relieve the
Indemnifying Person of their indemnification obligations, except and only to the
extent that such failure materially increases the Damages of the Indemnified
Person in respect of such matter.

6.7   NET RECOVERY; MITIGATION; TREATMENT; ETC.

The amount of any Damages for which indemnification is provided under Section
6.1, 6.2, or 7.12, as applicable, shall be net of (a) any amounts recovered by
the Indemnified Person pursuant to any indemnification by, or indemnification
agreement with, any third party who has brought any such claim or demand, and
(b) any unaffiliated third party insurance proceeds or other cash receipts or
sources of reimbursement received from an unaffiliated third party as an offset
against or otherwise covering such Damages, in each case, net of all reasonable
out-of-pocket costs and expenses actually incurred by the Indemnified Person in
obtaining such amounts or proceeds), provided, however, that (i) the existence
of a claim by an Indemnified Person for monies from an insurer or against a
third party in respect of any Damages shall neither restrict the ability of an
Indemnified Party to bring a claim under Section 6.1, 6.2, or 7.12 in respect of
such Damages nor delay any payment pursuant to Article 6 hereof and (ii) no
Indemnified Party shall have any obligation to purchase or maintain any
insurance or other third party coverage, or to affirmatively pursue the
collection of any insurance or other third party proceeds, regardless of whether
such Indemnified Party has suffered or incurred any Damages for which such
Indemnified Party has insurance coverage or indemnification or other rights. If
the amount to be netted hereunder from any payment required under Section 6.1,
6.2, or 7.12, as applicable, is determined after payment by the Indemnifying
Person of any amount otherwise required to be paid to an Indemnified Person
pursuant to this Article 6, then the Indemnified Person shall repay to the
Indemnifying Person, promptly after such determination, any amount that the
Indemnifying Person would not have had to pay pursuant to this Article 6 had
such determination been made at the time of such payment by the Indemnifying
Person. The parties shall take and shall cause their Affiliates to take all
commercially reasonable steps in accordance with Legal Requirements to mitigate
any Damages for which indemnification is provided under Section 6.1, 6.2, or
7.12, as applicable, upon becoming aware of any event that would reasonably be
expected to, or does, give rise to such Damages. Any indemnity payment under
this Agreement shall be treated as an adjustment to the Purchase Price for Tax
purposes, unless a final determination with respect to the Indemnified Person or
any of its Affiliates causes any such payment not to be so treated.

21

--------------------------------------------------------------------------------

ARTICLE 7. GENERAL PROVISIONS

7.1   EXPENSES

Except as otherwise expressly provided in this Agreement, each party to this
Agreement shall bear its respective expenses incurred in connection with the
preparation, execution and performance of this Agreement, any other Transaction
Document and the Contemplated Transactions, including all fees and expenses of
agents, representatives, counsel and accountants.

7.2   NOTICES8

All notices, consents, waivers, and other communications under this Agreement
must be in writing and shall be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) upon written
confirmation of receipt when sent by facsimile transmission; provided, that a
hard copy is mailed by registered mail, return receipt requested promptly
thereafter or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses set forth below (or to such other addresses as a party may
designate by notice to the other parties):

If to Seller

:



Pioneer Hi-Bred International, Inc.
Attention: President
DuPont Pioneer
7100 N.W. 62nd Avenue
P.O. Box 1014
Johnston, IA 50131-1014
Fax: (515) 535-7066

With a copy to

:



Pioneer Hi-Bred International, Inc.
Attention: General Counsel
DuPont Pioneer
7250 N.W. 62nd Avenue
P.O. Box 1014
Johnston, IA 50131-1014
Fax: (515) 535-4844

_____________________
8 Note: To be confirmed at time of execution.

22

--------------------------------------------------------------------------------



If to Buyer

:

S&W Seed Company
1974 N. Gateway Blvd., Suite 104
Fresno, CA 93727
Fax: (559) 255-5457

7.3   DISPUTE RESOLUTION; GOVERNING LAW; JURISDICTION

Except as set forth in Section 7.4, any dispute between the parties arising out
of or relating to this Agreement or the Contemplated Transactions, or the
interpretation, validity or effectiveness of this Agreement, or any provision of
this Agreement, in the event the parties fail to agree, shall, upon the written
request of a party, be referred to designated senior management representatives
of the parties for resolution. Such representatives shall promptly meet and, in
good faith, attempt to resolve the controversy, claim or issues referred to
them.

If such representatives do not resolve the dispute within thirty (30) days after
the dispute is referred to them, the dispute shall be settled by binding
arbitration, in accordance with the Center for Public Resources ("CPR") Rules
for Non-Administered Arbitration of Business Disputes. For disputes in which the
amount in controversy is less than or equal to U.S. $1,000,000, the parties
shall mutually select one (1) neutral arbitrator who shall be qualified by
experience and training to arbitrate commercial disputes. If the parties cannot
agree on an arbitrator or if the amount in controversy exceeds U.S. $1,000,000,
such dispute shall be settled by three (3) arbitrators who shall be qualified by
experience and training to arbitrate commercial disputes, of whom each party
involved in the arbitration shall appoint one, and the two appointees shall
select the third, subject to meeting the qualifications for selection. If the
parties have difficulty finding suitable arbitrators, the parties may seek
assistance of CPR and its CPR Panels of Distinguished Neutrals. Judgment upon
the award or other remedy rendered by the arbitrators may be entered by any
court having jurisdiction thereof. The place of arbitration shall be in
Wilmington, Delaware. The arbitrators shall apply the substantive law of the
State of Delaware, without regard to its conflicts of law principles, and their
decision thereon shall be final and binding on the parties. Discovery shall be
allowed in any form agreed to by the parties, provided that if the parties
cannot agree as to a form of discovery (i) all discovery shall be concluded
within one hundred twenty (120) days of service of the notice of arbitration,
(ii) each party shall be limited to no more than ten (10) requests for the
production of any single category of documents, and (iii) each party shall be
limited to two (2) depositions each with a maximum time limit that shall not
exceed four (4) hours. Each party shall be responsible for and shall pay for the
costs and expenses incurred by such party in connection with any such
arbitration; provided, however, that all filing and arbitrators' fees shall be
borne fifty percent (50%) by Buyer and fifty percent (50%) by Seller. Each party
does hereby irrevocably consent to service of process by registered mail, return
receipt requested with respect to any such arbitration in accordance with and at
its address set forth in Section 7.2 (as such address may be updated from time
to time in accordance with the terms of Section 7.2). Any arbitration
contemplated by this Section 7.3 shall be initiated by sending a demand for
arbitration by registered mail, return receipt requested, to the applicable
party in accordance with and at the address set forth in Section 7.2 (as such
address may be updated from time to time in accordance with the terms of Section
7.2) and such demand letter shall state the amount of relief sought by the party
making

23

--------------------------------------------------------------------------------



the demand. This Agreement shall not be governed by the U.N. Convention on
Contracts for the International Sale of Goods.

All proceedings and any testimony, documents, communications and materials,
whether written or oral, submitted to or generated by the parties to each other
or to the arbitration panel in connection with this Section 7.3 shall be deemed
to be in furtherance of settlement negotiation and shall be privileged and
confidential, and shielded from production in other Proceedings except as may be
required by Legal Requirements.

This Agreement shall be governed by the substantive laws of the State of
Delaware, without regard to its conflicts of laws principles, and, except as
otherwise provided herein, the State and Federal courts in the City of
Wilmington, Delaware shall have exclusive jurisdiction over any Proceeding
seeking to enforce any provision of, or based upon any right arising out of,
this Agreement or the Contemplated Transactions. The parties hereto do hereby
irrevocably (i) submit themselves to the personal jurisdiction of such courts,
(ii) agree to service of such courts' process upon them with respect to any such
Proceeding, (iii) waive any objection to venue laid therein and (iv) consent to
service of process by registered mail, return receipt requested in accordance
with and at its address set forth in Section 7.2 (as such address may be updated
from time to time in accordance with the terms of Section 7.2).

The parties acknowledge and agree that the foregoing choice of law and forum
provisions are the product of an arm's-length negotiation between the parties.

Notwithstanding anything to the contrary in this Section 7.3, either party to
this Agreement may seek, in the State or Federal courts in the City of
Wilmington, Delaware, interim or provisional injunctive relief (or similar
equitable relief) to maintain the status quo until such time as the designated
senior management representatives of the parties resolve a dispute referred to
them or an arbitration award or other remedy is entered in connection with such
dispute pursuant to this Section 7.3 and, by doing so, such party does not waive
any right or remedy available under this Agreement.

7.4   EQUITABLE RELIEF

Each party acknowledges and agrees that a non-breaching party would be
irreparably harmed by any violation of the restrictive covenants set forth in
Section 5.3 and that, in addition to all other rights and remedies available at
law or in equity (which in all events shall be subject to the applicable
limitations contained herein), the non-breaching party shall be entitled to seek
injunctive and other equitable relief to prevent or enjoin any such violation.

7.5   NO IMPLIED WAIVERS; NO JURY TRIAL

Except as otherwise set forth herein, the rights and remedies of the parties to
this Agreement are cumulative and not alternative. Neither the failure nor delay
by any party in exercising any right, power or privilege under this Agreement or
the documents referred to in this Agreement shall operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege shall preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. EACH

24

--------------------------------------------------------------------------------



PARTY HEREBY WAIVES, TO THE FULLEST EXTENT ALLOWED UNDER LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS.

7.6   ENTIRE AGREEMENT AND MODIFICATION

This Agreement supersedes all prior agreements between the parties with respect
to its subject matter (including the Confidentiality Agreement) and constitutes
(along with the other Transaction Documents) a complete and exclusive statement
of the terms of the agreement between the parties with respect to its subject
matter. This Agreement may not be amended except by a written agreement executed
by Buyer and Seller. Any items listed, set forth, described or otherwise
disclosed on or in any part of this Agreement, Seller's Disclosure Schedules,
the Schedules or the Exhibits hereto shall be deemed listed, set forth,
described and otherwise disclosed on or in all other parts of this Agreement,
Seller's Disclosure Schedules, the Schedules and the Exhibits hereto.

7.7   ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS

Neither party may assign any of its rights or obligations under this Agreement,
in whole or in part, without the prior written consent of the other party, such
consent not to be unreasonably withheld, conditioned or delayed. Notwithstanding
the foregoing, (a) Seller may assign or transfer this Agreement to an Affiliate,
and (b) Buyer may assign or transfer this Agreement to a wholly-owned Affiliate,
provided that (i) Buyer shall have executed and delivered to Seller a guaranty
in substantially the same form as the Guaranty, pursuant to which Buyer shall
guaranty all of the obligations of such Affiliate under all of the Transaction
Documents, and (ii) such Affiliate has agreed, in a writing reasonably
acceptable to Seller, to be bound by the terms of this Agreement and to assume
Buyer's obligations hereunder. This Agreement shall apply to, be binding in all
respects upon and inure to the benefit of the successors and permitted assigns
of the parties. Unless otherwise expressly provided herein, nothing expressed or
referred to in this Agreement shall be construed to give any Person other than
the parties to this Agreement any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
permitted assigns. Any attempted assignment in violation of this Section 7.7
shall be void.

7.8   SEVERABILITY

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement shall remain
in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable.

25

--------------------------------------------------------------------------------



7.9   SECTION HEADINGS; CONSTRUCTION

The headings of Articles and Sections in this Agreement and the headings in the
Schedules, Buyer's Disclosure Schedules, Seller's Disclosure Schedules and
Exhibits attached hereto are provided for convenience only and shall not affect
its construction or interpretation. With respect to any reference made in this
Agreement to a Section (or Article, clause or preamble), Exhibit, or Schedule,
such reference shall be to the corresponding section (or article, clause or
preamble) of, or the corresponding exhibit or schedule to, this Agreement. All
words used in this Agreement shall be construed to be of such gender or number
as the circumstances require. Unless otherwise expressly provided, the words
"including", "include" and "includes" do not limit the preceding words or terms
and any list of words or terms following the words "including", "include" and
"includes" is not an exhaustive list. Any reference to a specific "day" or to a
period of time designated in "days" shall mean a calendar day or period of
calendar days unless the day or period is expressly designated as being a
Business Day or period of Business Days. The use of "or" is not intended to be
exclusive unless expressly indicated otherwise. All amounts denominated in
dollars or "$" in this Agreement are references to United States dollars unless
expressly indicated otherwise. The parties hereto acknowledge and agree that (a)
each party and its counsel have reviewed and negotiated the terms and provisions
of this Agreement and have contributed to its revision, (b) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement and
(c) the terms and provisions of this Agreement shall be construed fairly as to
all parties hereto, regardless of which party was generally responsible for the
preparation of this Agreement.

7.10   TIME OF THE ESSENCE

With regard to all dates and time periods set forth or referred to in this
Agreement, the parties hereto agree that time is of the essence.

7.11   FURTHER ASSURANCES

Each party agrees (a) to furnish, upon the request of the other party, such
further information, (b) to execute and deliver to the other party such other
documents and (c) to use reasonable efforts to do such other acts and things,
all as such other party may reasonably request for the purpose of carrying out
the intent of this Agreement and the Contemplated Transactions; provided,
however, that, except as expressly provided otherwise herein or in the other
Transaction Documents, no party shall be required to make any additional
representations or warranties or to incur any material expense or potential
exposure to legal liability pursuant to this Section 7.11.

7.12   PERFORMANCE BY AFFILIATES; BULK SALES LAWS

The parties hereby agree that the obligations to be performed under this
Agreement may be performed by any Affiliate of Seller or Buyer, as the case may
be; provided always that any such Affiliate has the legal and corporate (or
other organizational) capacity to grant or transfer the relevant assets or to
perform the relevant obligations (as the case may be)

26

--------------------------------------------------------------------------------



and that it is authorized to do the same by its own articles of association,
by-laws, or other relevant constituent documents and internal regulations.
Notwithstanding the foregoing, Buyer and Seller shall remain primarily liable
for the obligations to be performed by their respective Affiliates.

Each party hereby irrevocably and unconditionally guarantees to the other party
the due and punctual observance of all of the terms and conditions of this
Agreement performed, or to be performed, by its respective Affiliates and each
party agrees to indemnify (subject to any limitations on indemnification
contained in this Agreement) the other party hereto for and against any Damages
incurred by the other party as a result of the Indemnifying Person's Affiliates
not complying with any of its relevant obligations under or pursuant to this
Agreement or in the event any such obligations of such Affiliates being or
becoming void, voidable, unenforceable or ineffective as against such Affiliate
for any reason whatsoever.

Buyer and Seller hereby waive, and shall cause their applicable Affiliates to
waive, compliance with the provisions of any bulk sales, bulk transfer or
similar Legal Requirements that may be applicable with respect to all or any of
the Contemplated Transactions

7.13   COUNTERPARTS

This Agreement may be executed in any number of counterparts (including via
facsimile or portable document format (PDF)), each of which shall be deemed an
original, but all of which, when taken together, shall constitute one and the
same instrument.

[Signature Page Follows]

27

--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

the parties have executed and delivered this Agreement as of the date first
above written.

 

SELLER

:  

[PIONEER HI-BRED INTERNATIONAL, INC.]

       

By:

_________________________________________

Name:

_________________________________________

Title:

_________________________________________

 

 

BUYER

:  

[S&W SEED COMPANY]

       

By:

_________________________________________

Name:

_________________________________________

Title:

_________________________________________

[Signature Page to Asset Purchase and Sale Agreement]

--------------------------------------------------------------------------------

